Title: Thomas Jefferson to William Short, 5 May 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
             Monticello May 5. 16.
          
          On my return, the day before yesterday, I found here your favor of Apr. 23. and answer without delay the remaining question on your affair with with mr Carter. the last payment I made him for you was by a draught of Aug. 23. 1795. for 524.83 D the exact balance for the lands after the ascertainment of their contents by actual survey. consequently, in this was included the overpayment now to be refunded with interest from that
			 date. legal interest was then 5. p.c. per ann. the law which raised it to 6. p.c. not coming into force till May 1. 97 and restraining the advance of interest strictly to contracts entered into subsequent to that day    these data of course fix the date and rate of
			 interest to be paid by mr Carter.
          I am really sorry for La Motte’s failure to obtain the Consulship of Havre. but no blame can be imputed to Monroe. disbanded officers, without means of subsistence, and favored by the public sentiment, as well as by that of the Executive, leave them without grounds of refusal, except of what is in
			 actual possession of another. and even possession can scarcely hold it’s own. I have had to make representations in favor of Cathalan of Marseilles and Appleton of Leghorn, my old friends, the one having been in office 35. years and the other 30. years. yet they were jeopardised by competitions founded on a military service of 3. years only. in a government
			 proceeding as ours does, by general rules, little can be yielded to favor, either conscientiously, or safely. I am satisfied Monroe’s wishes were with La Motte.
          I am glad you have fallen in with my grandaughter Ellen. from a batchelor not keeping house she could neither expect nothing more than the civil attentions which I am sure you have shewn her in society. I did not know beforehand of her visit to Philadelphia or I would have sent her letters for some of my friends there. she merits any thing I could have said of a good heart, good temper, a sound head, and great range of information. the small
			 chat of the day is a thing of habit, and of familiarity with local characters and circumstances. on these a stranger must always be deficient. it is on general topics only their measure can be
			 taken.
          I have taken it for granted that the fugitives from France would only make of this their first lighting place, from whence they might look around and see in what other residence they could ultimately find society and safety. I imagine that in no
			 country, except England, is the state of society less adapted, than in this, to the French character and habits. the security and freedom they find under the tutelary, & yet invisible hand of
			 our
			 government must appear like enchantment to them. of our maniere d’etre they may with justice say it is different from theirs.
          You express a wish and a hope that I may have been writing memoirs of myself. while in public life, my whole time has been absorbed by the duties that laid me under; and now, when the world imagines I have nothing to do, I am in a state of as heavy drudgery as any office of my life ever subjected me to. from sunrise till noon I am chained to the writing table. at that hour I ride of necessity for health as well as recreation. and even after dinner I must often return to the writing table. were my this correspondence confined to my real friends only, it would be no more than an amusement, and would be a delicious repast. but it is one equally foreign to my interests and inclinations, & yet forced on me by the courtesies of those to whom it is responsive. it precludes me entirely from the course of studies and reading which would make my hours pass lightly and pleasantly away. however it must cease ere long from physical necessity, my wrist beginning to stiffen so as to render writing painful & slow. the letters I have written while in public office are in fact memorials of the transactions with which I have been associated, and may at a future day furnish something to the historian. copies of some of those written during the revolutionary war have been preserved and communicated freely to one or two persons writing the history of the day. the copying press and polygraph have preserved all written in France and subsequently.
          But you propose a more Quixotic task in the reformation of what may be deemed defective in our constitution. no, my dear friend; nothing could allure me again into the furnace of politics. while engaged in the various functions of the government, duty required me to go straight forward, regardless of the enmities and execrations it excited. I felt and deplored them as a man; but scouted them as a public functionary. still I wished that in retiring from my duties, I might retire also from their afflicting associates. to volunteer again into these scenes and sufferings would be to forget what I have undergone, to be insensible of what I feel of the moral and physical decline which the laws of our structure have ordained. I submit to these with entire contentment. tranquility is the softest pillow for the head of old age; and the good will of those around us the sweetest soother of our repose. in this state of being, seasoned by occasional communications with my friends, I shall pass willingly to that eternal sleep which, whether with, or without, dreams, awaits us hereafter. I leave, with satisfaction and confidence, to those who are to come after me, the pursuit of what is right, & rectification of what is wrong; convinced they will be as able to manage their own affairs, as we have been ours. I restrict my anxieties within the circle of my family and friends, among whom I feel constant and affectionate interest in your health and happiness.
          Th: Jefferson
        